Citation Nr: 1543874	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  14-17 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1964 to September 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Huntington, West Virginia Department of Veteran Affairs (VA) Regional Office (RO).  In July 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record. 

The Veteran had also appealed a denial of service connection for a traumatic brain injury (TBI) and the initial rating assigned with the grant of service connection for ischemic heart disease by the rating decision on appeal.  The April 2014 statement of the case (SOC) in this matter included those issues, and in May 2014, he timely filed a substantive appeal, perfecting his appeal in those matters.  However, he withdrew those appeals in September 2014 correspondence, and those issues are not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On July 2012 VA psychiatric examination, the examiner indicated that the Veteran did not meet the diagnostic criteria for PTSD under the Diagnostic and Statistical Manual IV (DSM-IV).  That conclusion conflicts with medical evidence in the record which shows private and VA diagnoses of PTSD and suggests that such is related to his military service.  Development to resolve the conflict in the medical evidence is necessary.  Notably, the record reflects that the Veteran served in an area in Vietnam where there was substantial hostile activity.  Recent revisons in the regulations governing claims of service connection for PTSD provide for liberalized evidentiary standards for substantiating such claims when the claim is based on a stressor related to fear of hostile military or terrorist activity, and the veteran's service was under circumstances consistent with exposure to a fear of hostile military or terrorist activity.  In such cases, lay testimony alone may be sufficient to establish the occurrence of such a stressor.  Accordingly a new examination must address whether the Veteran has a diagnosis of PTSD related to a fear of hostile military or terrorist activity.  Finally, the Board notes that the Veteran also seeks to establish that his alcohol dependence is a manifestation of a service connected psychiatric disability (and should be considered part and parcel of a service-connected psychiatric disability entity.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record copies of the complete (updated to the present) outstanding (i.ee, not already in the record) records of all VA evaluations and treatment the Veteran has received for psychiatric disability. 

2. Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to ascertain the nature and likely etiology of his psychiatric disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on an examination and interview of the Veteran, and review of his record, the examiner should provide opinions that respond to the following:

a. Please identify (by diagnosis) the Veteran's psychiatric disability.  Specifically, is it at least as likely as not (a 50 % or better probability) that he has PTSD (in accordance with DSM-V), including as due to a fear of hostile military/terrorist activity during his service in Vietnam?  If PTSD is not diagnosed, please indicate what requirements in the criteria for such diagnosis are not met.  

The rationale for this opinion should include comment on medical opinions that are already in the record in this matter, with explanation of rationale for any agreement or disagreement with those opinions/diagnoses.

b. If PTSD is not diagnosed, please identify the likely etiology for the psychiatric disability(ies) that is(are) diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that the diagnosed psychiatric disability is related to the Veteran's service/events therein?  

c. If PTSD related to a stressor event in service is diagnosed, or another psychiatric disability diagnosed is determined to be related to the Veteran's service, please opine further whether or not the Veteran's alcohol abuse is a symptom os such disability or stands apart as a primary alcoholism.  

All opinions must include an explanation of rationale, with citation to factual data/medical literature as deemed appropriate..  

3. The AOJ should then review the record and readjudicate the claim of service connection for a psychiatric disability.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the matter to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

